DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14 and 20, the claims are indefinite due to the terms “a value” and “the value”. “a value” can be anything from intensity, to color to brightness to position or any characteristic that a voxel may possess. It would not be possible for a person of ordinary skill in the art to ascertain the metes and bounds of the claimed invention. Moreover considering value is associated to a voxel it would naturally have some characteristic that would be “a value”. Regarding an average of “the value” of each voxel. This can mean an average of an individual amount which is the amount itself or it can mean an average of the values of each voxel. It is indefinite as it does not make clear what the invention claims.
Claims 4-5  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the determination to discard involves discarding. The claim is indefinite as it is not clear if the discarding is the end of or part of the process to determine if something should be discarded. It can be either one and a person of ordinary skill in the art would not clearly ascertain the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (US 2015/0363962 A1).
Regarding claim 1, Schmidt discloses obtaining, by a processor, full time series image data representing a three- dimensional (3D) volumetric view of a space, the full time series image data including a plurality of voxels, each voxel including a value characterizing a 3D point in the space[0053 has 3D time series image data and 0026 has voxels representing each point in 3D]; 
dividing, by the processor, the full time series image data into a plurality of slices, each slice representing a cross-section of the 3D volumetric view[0001, 0025, 0026 has image being a group of slices]; 
clipping, by the processor, from the full time series image data, one or more of the plurality of voxels per slice as a function of a weighting associated with the slice, wherein the weighting is based on, for each slice, an average of the value of each voxel in the slice[Fig 2; 0051 has clipping of voxels based on certain properties; Fig 4 and 6 have visualization based on average value of voxels];
 and processing, by the processor, the full time series image data resulting from the clipping[Fig 4 and 6 have display of the image].    
Regarding claim 14, Schmidt discloses a processor[#105 in fig 1; 0034]; 
and a memory storing a plurality of instructions, which, when executed by the processor, causes the sonar computing device to[0003 has computer storing instructions; Moreover use in a sonar is an intended use and has no patentable weight]:
 obtain full time series image data representing a three-dimensional (3D) volumetric view of a space, the full time series image data including a plurality of voxels, each voxel including a value characterizing a 3D point in the space[0053 has 3D time series image data and 0026 has voxels representing each point in 3D]; 
divide the full time series image data into a plurality of slices, each slice representing a cross-section of the 3D volumetric view[0001, 0025, 0026 has image being a group of slices]; 
clip, from the full time series image data, one or more of the plurality of voxels per slice as a function of a weighting associated with the slice, wherein the weighting is based on, for each slice, an average of the value of each voxel in the slice[Fig 2; 0051 has clipping of voxels based on certain properties; Fig 4 and 6 have visualization based on average value of voxels]; 
and process the full time series image data resulting from the clipping[Fig 4 and 6 have display of the image].    
Regarding claim 20, Schmidt discloses obtaining full time series image data representing a three-dimensional (3D) volumetric view of a space, the full time series image data including a plurality of voxels, each voxel including a value characterizing a 3D point in the space[0053 has 3D time series image data and 0026 has voxels representing each point in 3D]; 
divide the full time series image data into a plurality of slices, each slice representing a cross-section of the 3D volumetric view[0001, 0025, 0026 has image being a group of slices]; 
clip, from the full time series image data, one or more of the plurality of voxels per slice as a function of a weighting associated with the slice, wherein the weighting is based on, for each slice, an average of the value of each voxel in the slice[Fig 2; 0051 has clipping of voxels based on certain properties; Fig 4 and 6 have visualization based on average value of voxels]; 
and process the full time series image data resulting from the clipping[Fig 4 and 6 have display of the image].  
Regarding claim 9, Schmidt discloses wherein the value corresponds to an intensity of the respective voxel.[Fig 4 and 6 have visualization based on average value of voxels]  
Regarding claim 12, Schmidt discloses wherein dividing the full time series image data into the plurality of slices comprises identifying the plurality of slices along a range direction in the 3D volumetric view. [0064 has the data containing X, Y, and Z directions meaning the slices have a range direction; See also Fig 4]  
Regarding claim 13, Schmidt discloses wherein processing the full time series image data resulting from the clipping comprises constructing, by the processor, a 3D image of the full time series image data. [0001, Title and abstract concern 3D image rendering from various slices].
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2015/0363962 A1). 
Regarding claim 8, Schmidt broadly teaches comprising, compressing the clipped full time series image data.[0039-0040 has editing and transmitting data].
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the 3D image processing method in Schmidt to compress data as data compression prior to transmission is a well known technique in order to reduce the amount of data to be transmitted.

Claims 2-5, 10-11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2015/0363962 A1) as applied to claims 1, and 14 above, and further in view of Hunt (US 2016/0306040 A1).
Regarding claims 2 and 15, Schmidt does not explicitly teach determining, for at least a portion of the voxels within the slice, an inverse standard deviation measure of the portion of the voxels;
 scoring, for at least a portion of the plurality of slices, at least the portion of the voxels within the slice as a function of the inverse standard deviation measure; 
for at least a portion of the plurality of slices, determining whether to discard the data associated to one or more voxels in the slice as a function of the scoring of the voxels within the slice.  
Hunt teaches that determining, for at least a portion of the voxels within the slice, an inverse standard deviation measure of the portion of the voxels[0064-0065 has standard deviation of voxels]; 
scoring, for at least a portion of the plurality of slices, at least the portion of the voxels within the slice as a function of the inverse standard deviation measure[Fig 3,4; 0061-0065 has removal of points that are not within certain standard deviation in the slices]; 
for at least a portion of the plurality of slices, determining whether to discard the data associated to one or more voxels in the slice as a function of the scoring of the voxels within the slice. [0061 has removal when not within certain standard deviation].
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the 3D image processing method in Schmidt with the use of standard deviation to remove voxels in order to better filter out noise.
Regarding claims 3 and 16, Schmidt, as modified, teaches that wherein determining whether to discard the one or more voxels in the slice is further determined as a function of the scoring of a first voxel within the slice relative to the scoring of second voxels neighboring the first voxel within the slice. [Fig 2; 0051 has clipping of voxels based on certain properties; Fig 4 and 6 have visualization based on average value of voxels meaning the discarding is based on the function of the value of the voxels]
Regarding claims 4 and 17, Schmidt, as modified, teaches that wherein determining whether to discard the one or more voxels in the slice is further determined as a function of the scoring of a first voxel within the slice relative to the scoring of second voxels within a neighboring slice. [Fig 2; 0051 has clipping of voxels based on certain properties; Fig 4 and 6 have visualization based on average value of voxels meaning the discarding is based on the function of the value of the voxels; Comparison of voxels on the average of the slice means there are being compared across slices. Moreover, depending on how the slicing is done there will be comparison of neighboring voxels]
Regarding claims 5 and 18, Schmidt, as modified, teaches wherein determining whether to discard one or more voxels in the slice comprises discarding, from the slice, each voxel in which the value is below a threshold determined as a function of the value of the voxel[0062 has clustering based on threshold], the average of the values of the voxels in the slice[0064 and Fig 3, 4 has averaging of voxels], and a standard deviation measure of the values of the voxels in the slice.  [Fig 3,4; 0061-0065 has removal of points that are not within certain standard deviation in the slices]
Regarding claim 10, Schmidt does not explicitly teach further comprising, sending one or more sonar signals from a sonar generator towards an underwater space, wherein the full time series image data represents sonar imaging data resulting from reflection of the one or more sonar signals. 
Hunt teaches that further comprising, sending one or more sonar signals from a sonar generator towards an underwater space, wherein the full time series image data represents sonar imaging data resulting from reflection of the one or more sonar signals.[Abstract is concerning underwater sonar where the image data is from signal reflections; Alternatively, this is an intended use and can carry no patentable weight].  
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the 3D image processing method in Schmidt with the use of Sonar in Hunt in order to use the system in underwater sonar systems. Moreover It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 11, Schmidt does not explicitly teach wherein the plurality of voxels represent mosaicked multi-ping data. 
Hunt teaches that wherein the plurality of voxels represent mosaicked multi-ping data. [0087 has image updating of only part of the image from multiple returns meaning mosaicked multi-ping data] 
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the 3D image processing method in Schmidt mosaicked multi-ping sonar Sonar data in Hunt in order to selectively update only part of the image as this would focus only images of interest  the system in underwater sonar systems rather than the entire image. 
Regarding claim 19, Schmidt does not explicitly teach further comprising a multi- element detector array to obtain an insonified volume representing the 3D volumetric view of the space. 
Hunt teaches that further comprising a multi- element detector array to obtain an insonified volume representing the 3D volumetric view of the space. [Fig 2B uses multiple elements in the detector array; Abstract and title are concering 3D volumetirc views] 
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the 3D image processing method in Schmidt with a multi-element detector array in Hunt in in order to get scans from more areas or to have extra elements in the array as spares. Moreover it would have been obvious to one having ordinary skill in the art at the time of filing to have a multi-element detector array, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ. 
 
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 20150363962 A1) in view of Hunt (US 20160306040 A1) as applied to claim 1 above, and further in view of Krishnan (US 20080030500 A1).
Regarding claim 6, Schmidt does not explicitly teach further comprising, normalizing the value of the voxels in each slice of the full time series image data. 
Krishnan teaches further comprising, normalizing the value of the voxels in each slice of the full time series image data.[Fig 11; 0025, 0119 has normalization of voxel with voxel dimension value]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the 3D image processing method in Schmidt with the normalization of voxels with voxel dimensional value as it is an embodiment that would adjust various factors to smooth out the data.
Regarding claim 7, Schmidt does not explicitly teach wherein normalizing the value of the voxels in each slice comprises replacing the value with a normalization factor in response to a determination that the value exceeds the normalization factor.   
Krishnan teaches wherein normalizing the value of the voxels in each slice comprises replacing the value with a normalization factor in response to a determination that the value exceeds the normalization factor.  [Fig 11; 0025, 0119 has normalization of voxel with voxel dimension value to ensure the value is below a threshold].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                               
                                                                                                                                                                         /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645